DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 
Response to Amendment
	Receipt is acknowledged of the amendment filed 4/21/2022. Claims 17, 21, 23-26, 31-33, 40, 44, 46-48 and 51 have been amended. Claims 1-16, 18-20, 22, 27-30, 34-39, 41-43 and 45 have been canceled. No claims have been added. Claims 17, 21, 23-26, 31-33, 40, 44 and 46-51 are pending and an action is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 17, 23, 26, 31, 40, 46 and 51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. US 2018/0270867 (hereinafter Yi).

Regarding claim 17, Yi teaches a method for wireless communication by a user equipment (UE) [See wireless communication system of Yi, Figure 1 and Methods of Figures 6-7, ¶62], comprising: 
receiving system information indicating (SIBs) different sets of resources (PRACH resources) allocated to different coverage levels (each of the resources are associated with a respective coverage enhancement level) [Yi, ¶62]; 
determining a set of resources for connectionless delivery of a limited amount of mobile originated (MO) data to a base station [Yi, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure. The random access procedure is stated by Yi as being performed during a RRC idle state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)]); 
transmitting, to the base station, a physical random access channel (PRACH) using the determined set of resources [Yi, Figure 7, S701, ¶77]; 
receiving a random access response (RAR) message in response to the PRACH [Yi, Figure 7, S703, ¶80]; and 
transmitting, while not in a connected state with the base station, the limited amount of MO data in response to the RAR message [Yi, ¶88 (the UE transmits data in response to the random access response message S703. Also, the random access procedure is stated by Yi as being performed during a RRC idle (not connected) state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)].

Regarding claim 26, Yi teaches a method for wireless communication by a base station [See wireless communication system of Yi, Figure 1 and Methods of Figures 6-7, ¶62, which comprises the base station eNB], comprising: 
transmitting system information  (SIBs) indicating different sets of resources (PRACH resources) allocated to different coverage levels (each of the resources are associated with a respective coverage enhancement level) [Yi, ¶62]; 
determining a set of resources for connectionless delivery of a limited amount of mobile originated (MO) data from a user equipment (UE) [Yi, Figure 7, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure, which are requested for performing data transmissions in the uplink. The random access procedure is stated by Yi as being performed during a RRC idle state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)])]]
receiving, from the UE, a physical random access channel (PRACH) using the determined set of resources [Yi, Figure 7, S701, ¶77]; 
transmitting a random access response (RAR) message in response to the PRACH [Yi, Figure 7, S703, ¶80]; and 
receiving, while not in a connected state with the UE, the limited amount of MO data in response to the RAR message [Yi, Figure 7, S705 and also ¶88 (the UE transmits data in response to the random access response message S703. Also, the random access procedure is stated by Yi as being performed during a RRC idle (not connected) state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)].

Regarding claim 40, Yi teaches an apparatus for wireless communication [See wireless UE of Yi, Figure 1 and UE of Figures 5-7, ¶62 (it is noted that the claims do not require a UE so any wireless apparatus of Yi may also qualify to reject the claimed apparatus)], comprising: 
A first interface configured to obtain information indicating different sets of resources allocated to different coverage levels (each of the resources are associated with a respective coverage enhancement level are received via a UE receiver) [Yi, Figure 5 (receiver ¶50), ¶62].
at least one processor (microprocessor) configured to receive system information (SIBs) indicating different sets of resources (PRACH resources) [Yi, Figure 7, S703, ¶80] for connectionless delivery of a limited amount of mobile originated (MO) data to a base station [Yi, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure. The random access procedure is stated by Yi as being performed during a RRC idle state [Yi, ¶66] and the UE operating when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)])
a second interface is further configured to output (transmitter of Yi, Figure 5), for transmission to the base station, a physical random access channel (PRACH) using the determined set of resources [Yi, Figure 7, S701, ¶77], wherein the first interface is further configured to obtain a random access response (RAR) message after the PRACH transmission [Yi, Figure 5 (transmitter and receiver) and Figure 7, S703 (RAR message reception) after the PRACH transmission of the RA preamble S701 via the PRACH resources. Also see Yi, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages of Figure 7 for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure. The random access procedure is stated by Yi as being performed during a RRC idle state [Yi, ¶66] and the UE operating when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)])]; and 
the second interface (transmitter of Yi) is further configured to output for transmission while not in a connected state with the base station, the limited about of MO data in a response to the RAR message [Yi, Figure 7, S705 and also ¶88 (the UE transmits data in response to the received random access response message S703. Also, the random access procedure is stated by Yi as being performed during a RRC idle (not connected) state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)].

Regarding claim 23, Yi teaches the method of claim 17, wherein the RAR message includes at least one of an uplink grant, power control and TA to be used for transmitting the limited amount of MO data [Yi, ¶72 (The random access response may include… an UL Grant...) as mentioned in claim 17 the amount of data transmitted is inherently limited by the resources available].

Regarding claim 31, Yi teaches the method of claim 26, wherein the RAR message includes at least one of an uplink grant, power control and TA to be used by the UE for transmitting the limited amount of MO data (See the rejection applied to claim 23 above.) [Yi, ¶72 (The random access response may include… an UL Grant...) and as mentioned in claim 26 the amount of data transmitted is inherently limited by the resources available]].

Regarding claim 46, Yi teaches the apparatus of claim 40, wherein the RAR message includes at least one of an uplink grant, power control and TA to be used for transmitting the limited amount of MO data [See the rejection applied to claim 31. Similar rationale is hereby applied to reject claim 46].

Regarding claim 51, Yi teaches the apparatus of claim 40, further comprising:
A receiver configured to receive the information indicating different sets of resources allocated to different coverage levels and to receive the RAR message; and 
a transmitter configured to transmit the PRACH using the determined set of resources and to transmit the limited amount of MO data,
wherein the apparatus is configured as a user equipment [See the rejection applied to claim 40. Similar rationale is hereby applied to reject claim 51].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 17 and 40 above, and further in view of Van Phan et al. US 2013/0201957 (hereinafter Van).

Regarding claim 21, Yi teaches the method of claim 17, and wherein limited amount of MO data is transmitted via the UL channel [Yi, Figure 7, S705], but it does not explicitly teach wherein the transmission may be performed using the timing advance from a previous connection.
However, Van teaches wherein the data is transmitted via a physical uplink shared channel (PUSCH) using timing advance information from a previous connection (if the MTC has communicated with a base station (shown as an eNodeB) during a previous connection/access, the channel access profile information which comprises the timing advance may be determined to still be valid and reused for communication in a subsequent connection. Thus resulting in the eNodeB allowing the MTC device 110 to transmit right away using the previous channel access profile stored at the device [Van, ¶52-¶57]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating the ability to transmit data over a granted uplink channel with the teachings of Van, indicating that the transmission may be performed using the timing advance of a previous connection. The resulting benefit of the combination would have been the ability to reduce the amount of the time needed for the UE to reconnect to the channel in order to more quickly send uplink data from the UE [Van, ¶57].

Regarding claim 44, Yi, in view of Van teaches the apparatus of claim 40, wherein the limited amount of MO data is output for transmission via a physical uplink shared channel (PUSCH) using timing advance information from a previous connection [See the rejection applied to claim 21. Similar rationale is hereby applied to reject claim 44].

Claims 24, 32 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 17, 26 and 40 above, and further in view of Barret US 9,491,614 (hereinafter Barret).

Regarding claim 24, Yi teaches, the method of claim 17, wherein the UE transmits the limited amount of MO data [Yi, Figure 7, S705 ¶40 and ¶88], but it does not explicitly teach wherein the data transmitted is within NAS PDU.
However, Barret teaches, wherein the data is transmitted in a radio resource control (RRC) connection request including a UE identifier and the data encapsulated as a non-access stratum protocol data unit (NAS PDU) [Barret Figures 9-11, (the data (also shown as data 144) in within a NAS message (See Figures 9-10 NAS comprising uplink data) comprised within a RRC message 140, wherein the RRC message also includes an identifier of the UE 146 (Temporary International Mobile Subscriber Identity ,TIMSI or TMSI))]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating the exchange of messages between the UE and the network, with the teachings of Barret, indicating that the UL data from the UE may be transmitted to the network using the RRC messages. The resulting benefit of the combination would have been the ability to reduce the signaling and time required to transmit small amounts of data from the UE to the destination via the network.

Regarding claim 32, the combination of Yi, in view of Barret teaches the method of claim 26, wherein the data is transmitted in a radio resource control (RRC) connection request including a UE identifier and the MO data encapsulated as a non-access stratum protocol data unit (NAS PDU) [See the rejection applied to claim 24. Similar rationale is hereby applied to reject claim 32].

Regarding claim 47, the combination of Yi, in view of Barret teaches the apparatus of claim 40, wherein the limited amount of MO data is output for transmission in a request including a UE identifier and the MO data encapsulated as a non-access stratum protocol data unit (NAS PDU) [See the rejection applied to claim 24. Similar rationale is hereby applied to reject claim 47].

Claims 25, 33 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, in view of Barret as applied to claims 24, 32 and 47 above, and further in view of Kwon et al. US 2014/0112308 (hereinafter Kwon).

Regarding claim 25, the combination of Yi, in view of Barret teaches the method of claim 24, wherein there is a transmission of a limited amount of mobile originated data (See Yi S705 (UE transmission in the ULSCH of the data stored in its buffer) and ¶86-¶88 and rejection of claim 24 above), wherein the limited amount of data may be sent over the network using messages does not explicitly teach wherein the contention resolution message contains the UE ID as an acknowledgement of receipt of the data.
However, Kwon teaches receiving a contention resolution message containing the UE identifier as an acknowledgement of receipt of the data [Kwon, ¶117-¶119 (the UE receives a Contention Resolution (CR) message which indicates that the base station successfully received the uplink data (serving as an acknowledgement), wherein the CR message comprises a Random Access (RA) Identifier (ID) which comprises the terminal identifier of the UE)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi and Barret, indicating that data may be sent over the network via the RRC messages, with the teachings of Kwon, indicating that the contention resolution message may be sent to the UE as a way to acknowledge that the data was received successfully. The resulting benefit of the combination would have been the ability to ensure the reliability of data transmissions over the network.

Regarding claim 33, the combination of Yi, in view of Barret and Kwon teaches the method of claim 32, further comprising transmitting a contention resolution message containing the UE identifier as an acknowledgement of receipt of the limited amount of MO data [See the rejection applied to claim 25. Similar rationale is hereby applied to reject claim 33].

Regarding claim 48, the combination of Yi, in view of Barret and Kwon teaches the apparatus of claim 47, wherein the first interface is further configured to obtain a contention resolution message containing the UE identifier as an acknowledgement of receipt of the limited amount of MO data [See the rejection applied to claim 25. Similar rationale is hereby applied to reject claim 48].
Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 17 and 26 above, and further in view of Mukherjee US 2013/0301541 (hereinafter Mu).

Regarding claim 49, Yi teaches the method of claim 17, and the transmission of the PRACH [Yi, ¶77], Yi also teaches wherein the UE may perform the a random access procedure will in idle mode, which is interpreted as “not in a connected state” however it does not explicitly teaches wherein the PRACH is transmitted wherein the PRACH is transmitted while the UE is not in a connected state.
However, Mu teaches wherein the PRACH is transmitted wherein the PRACH is transmitted while the UE is not in a connected state [Mu, ¶57].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating the ability to send the PRACH to the eNB with the teachings of Mu, indicating that the transmission of the PRACH to the eNB may be performed with the UE is in the idle mode (not connected state). The resulting benefit of the combination would have been the ability to re-establish connections with minimal signaling while also avoiding the reserving of a large portion of system resources [Mu, ¶77].

Regarding claim 50, the combination of Yi, in view of Mu teaches the method of claim 26, wherein the PRACH is received while the UE is not in a connected state [See the rejection applied to claim 49. Similar rationale is hereby applied to reject claim 50.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
The Applicant argues on Pages 6-7 of the Remarks filed 4/21/22, “Applicant respectfully disagrees with the interpretation of claims 40 and 48 under 30 U.S.C. §112(f). The features recited in claim 40 /or claim 48 should not be interpreted under 35 U.S.C. § 112(f) because claims 40 and 48 recite sufficient structure (e.g., “first interface configured to obtain information” and/or “second interface configured to output”). Applicant points to paragraphs [0128]-[0129] of the present application describing the claimed “first interface” and claimed “second interface” to be “bus interfaces,” which obtain from receiver processors and output to transmit processors.”

The Examiner has considered the Applicant’s remarks and has withdrawn the 35 U.S.C. 112(f) interpretation and corresponding 35 U.S.C. 112(b) rejection. The Examiner notes that the Applicant intends for the claimed interface.

The Applicant argues on Pages 7-8 of the Remarks filed 4/21/2022, “… Yi does not anticipate or suggest amended independent claim 17. More specifically, Yi does not disclose each and every feature recited by amended independent claim 17, such as “transmitting, while not in a connected state with the base station, the limited amount of MO data in response to the RAR message” (emphasis added).
Yi discloses “If the UE has received the random access response valid for the UE, the UE may process all of the information included in the random access response...” See Yi, para. [0087]. Yi further discloses “The UE uses the received UL Grant so as to transmit the data (that is, the message 3) to the eNB (S705). The message 3 should include a UE identifier...” See id., para. [0088].
The Office Action appears to correlate the data (that is, the message 3) of Yi to the limited amount of data recited in amended independent claim 17. However, Applicant submits that although Yi uses the term “data”, Yi is actually referring to the message 3 (e.g., in which the UE sends uplink scheduling information over the PUSCH. Examples of such information may include initial radio resource control (RRC) connection setup, RRC connection reestablishment, etc.) during a random access channel (RACH) procedure to establish uplink synchronization and RRC connection. Applicant further submits that a person of ordinary skill in the art, at the time of the filing of the present application, would consider the message 3 of Yi to merely be a scheduled PUSCH transmission including a UE identifier (sent from a UE to a base station) rather than mobile originating (MO) data that would conventionally be sent after the RACH process (e.g., during which a total of 4 messages (message 1, message 2, message 3, message 4) are exchanged) is complete (i.e., conventionally the UE may need to wait until message 5 to transmit the MO data). See para. [0083] and para. [0113] of the present application. Thus, the “data” of Yi merely corresponds to the scheduled PUSCH transmission (e.g., with UE identifier) as part of a typical RACH process, and not a limited amount of MO data as recited in amended independent claim 17. Accordingly, Yi does not disclose each and every feature recited in amended independent claim 17, such as “transmitting, while not in a connected state with the base station, the limited amount of MO data in response to the RAR message” (emphasis added).
For at least these reasons, Applicant submits that amended independent claim 17 (and its dependents) are allowable over Yi. Withdrawal of this rejection and allowance of these claims are respectfully requested.
Independent claim 40 recites similar features as amended independent claim 17. Therefore, Applicant submits that independent claim 40 (and its dependents) are also allowable over Yi. Withdrawal of this rejection and allowance of these claims are respectfully requested…”  

The Examiner has read through each of the Applicant’s concerns, participated in an interview with the Applicant wherein the Examiner was able to listen to an oral presentation of each issue presented during the AFCP 2.0 process and the Examiner has considered the Applicant position. The Examiner respectfully disagrees that the claims as they currently exist should be allowed. While the Applicant did not have much time during the prior interview to listen to the Examiner’s position, the Examiner stated during the Interview that the same references will apply if the current claims were not further amended to more clearly claim the combination of features and elements which the Applicant believes are novel. The Examiner, points to Paragraphs 87-88 of Yi, which the Applicant did not recite in full detail, “[0087] If the UE has received the random access response valid for the UE, the UE may process all of the information included in the random access response. That is, the UE applies the TAC, and stores the temporary C-RNTI. In addition, data which will be transmitted in correspondence with the reception of the valid random access response may be stored in an Msg3 buffer. [0088] The UE uses the received UL Grant so as to transmit the data (that is, the message 3) to the eNB (S705). The message 3 should include a UE identifier. In the contention based random access procedure, the eNB may not determine which UEs are performing the random access procedure, but later the UEs should be identified for contention resolution.” 
As can be readily seen above and undeniably acknowledged by a person of ordinary skill in the art, “The data” is stored in a buffer. Thereafter, the data is sent as part of the message 3 transmission thus making the data which is limited to the data in the buffer which is to be transmitted as depicted by Yi during the transmission step (S705) in the ULSCH from the UE. This also undeniably makes the data transmitted at S705 previously stored to the buffer of the UE while awaiting transmission (inherently limiting the data) a limited amount of mobile (interpreted as the UE) originated (MO) data.

For these reasons expressed by the Examiner above the Examiner maintains the combination of applied prior art used to reject all of the pending claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pinheiro et al. US 2014/0334380 Figures 2-5 and ¶37 and ¶58 (connectionless transmission of Small Data in response establishment of connectionless small data transmission mode and received reservation message response identifying resources for transmission of small data transmissions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467